  Exhibit 10.2

 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of February 8,
2017 (the “Effective Date”), is by and among Smart Server, Inc., a Nevada
corporation (the “Company”), NextGen Dealer Solutions, LLC, a Delaware limited
liability company (the “Stockholder”), and Kartik Kakarala, as the
representative of the Stockholder (the “Representative”). Capitalized terms used
and not otherwise defined herein shall have the respective meanings set forth in
the Asset Purchase Agreement, dated as of January 8, 2017, by and among the
parties hereto, Halcyon Consulting, LLC and Srinivas Kakarala (the “Purchase
Agreement”).
 
WHEREAS, the Company has agreed to provide Stockholder certain registration
rights with respect to shares of common stock of the Company, par value $0.001
per share (the “Purchaser Shares”), under the Securities Act of 1933, as
amended, and the rules and regulations thereunder, or any similar successor
statute (collectively, the “Securities Act”), and applicable state securities
laws.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.
DEFINITIONS.
 
As used in this Agreement, the following terms shall have the following
meanings:
 
(a) “FINRA” means the Financial Industry Regulatory Authority, Inc.
 
(b) “NextGen Seller” means the Stockholder and any transferee or assignee to
whom the Stockholder assigns its rights under this Agreement in accordance with
Section 8 and who agrees to become bound by the provisions of this Agreement,
and any transferee or assignee thereof to whom a transferee or assignee assigns
its rights under this Agreement in accordance with Section 9 and who agrees to
become bound by the provisions of this Agreement.
 
(c) “Person” means any individual or entity including but not limited to any
corporation, limited liability company, association, partnership, organization,
business, individual, governmental or political subdivision thereof or
governmental agency.
 
(d) “Registrable Securities” means (i) any Purchaser Shares owned by any NextGen
Seller at any time and (ii) any other securities issued or issuable with respect
to any Purchaser Shares by way of a stock dividend or stock split or in
connection with a combination of shares, recapitalization, merger, consolidation
or other reorganization (it being understood that for purposes of this
Agreement, a Person will be deemed to be a holder of Registrable Securities
whenever such Person has the right to then acquire or obtain from the Company
any Registrable Securities, whether or not such acquisition has actually been
effected). As to any particular Registrable Securities, once issued, such
Registrable Securities shall cease to be Registrable Securities when (x) they
have been registered under the Securities Act, the registration statement in
connection therewith has been declared effective, and they have been disposed of
pursuant to such effective registration statement, (y) they are eligible to be
sold or distributed pursuant to Rule 144 by such NextGen Seller without
limitation, or (z) they shall have ceased to be outstanding.
 
 
1

 
(e) “Rule 415” means Rule 415 under the Securities Act or any successor rule
providing for offering securities on a continuous or delayed basis.
 
(f) “SEC” means the United States Securities and Exchange Commission.
 
2.
REGISTRATION.
 
(a) Mandatory Registration. The Company shall, no later than June 30, 2017, file
with the SEC a registration statement on an appropriate form covering the
NextGen Sellers’ Registrable Securities so as to permit the resale of such
Registrable Securities by the NextGen Sellers under Rule 415 under the
Securities Act at then prevailing market prices (and not fixed prices) (the
“Shelf Registration Statement”). The Shelf Registration Statement shall register
only the Registrable Securities. The Representative (on behalf of the NextGen
Sellers) and one counsel to the NextGen Sellers shall have a reasonable
opportunity to review and comment upon the Shelf Registration Statement and any
amendment or supplement to such Shelf Registration Statement and any related
prospectus prior to its filing with the SEC, and the Company shall incorporate
all such reasonable comments from the Representative and the NextGen Sellers’
counsel. The Company shall use commercially reasonable efforts to have the Shelf
Registration Statement and any amendment declared effective by the SEC at the
earliest possible date. The Company shall use commercially reasonable efforts to
maintain the Shelf Registration Statement effective pursuant to Rule 415
promulgated under the Securities Act and available for the resale by the NextGen
Sellers of all of the Registrable Securities covered thereby at all times until
the date on which the NextGen Sellers shall have sold all the Registrable
Securities covered thereby (the “Registration Period”) or when such securities
are no longer Registrable Securities.
 
(b) Rule 424 Prospectus. The Company shall, as required by applicable securities
regulations, from time to time file with the SEC, pursuant to Rule 424
promulgated under the Securities Act, the prospectus and prospectus supplements,
if any, to be used in connection with sales of the Registrable Securities under
the Shelf Registration Statement. The Representative and its counsel shall have
a reasonable opportunity to review and comment upon such prospectus and
prospectus supplements prior to any filing thereof with the SEC, and the Company
shall incorporate all such reasonable comments from the Representative and
NextGen Sellers' counsel.
 
(c) Sufficient Number of Shares Registered. In the event that at any time, the
number of shares registered pursuant to the Shelf Registration Statement is
insufficient to cover all of the Registrable Securities, the Company shall amend
the Shelf Registration Statement or file a new Shelf Registration Statement (any
such new registration statement, a “New Registration Statement”, and together
with the initial Shelf Registration Statement, the “Registration Statements”),
so as to cover all of such Registrable Securities as soon as practicable, but in
any event not later than thirty (30) Business Days after the necessity therefor
arises. The Company shall use commercially reasonable efforts to cause such
amendment to the Shelf Registration Statement or New Registration Statement, as
applicable, to become effective as soon as practicable following the filing
thereof. The Registration Statements (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading.
 
 
2

 
3.
REGISTRATION PROCEDURES AND OBLIGATIONS.
 
With respect to the Registrable Securities registered pursuant to any
Registration Statement, the Company shall use commercially reasonable efforts to
effect the registration of such Registrable Securities in accordance with the
intended method of disposition thereof and, pursuant thereto, the Company shall
have the following obligations:
 
(a) The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to any Registration Statement and the
prospectus used in connection with such Registration Statement as may be
necessary to keep such Registration Statement effective at all times during the
Registration Period, and, during such period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
covered by any Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement.
 
(b) With respect to each registration statement filed pursuant to this Agreement
and any and all amendments and supplements thereto, the Company shall permit the
Representative to review and comment thereupon at least five (5) Business Days
prior to its filing with the SEC, and the Company shall not file any
registration statement, amendment or supplement thereto, or prospectus or
prospectus supplement in a form to which the Representative reasonably objects.
The Company shall furnish to Representative, without charge, any correspondence
from the SEC to the Company or its representatives relating to any registration
statement filed hereunder, and any and all amendments and supplements to such
registration statements.
 
(c) Upon request of the Representative, the Company shall furnish to the
Representative, (i) promptly after the same is prepared and filed with the SEC,
at least one copy of each registration statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits, (ii) upon the effectiveness of any registration
statement, a copy of the prospectus included in such registration statement and
all amendments and supplements thereto (or such other number of copies as the
Representative may reasonably request) and (iii) such other documents, including
copies of any preliminary or final prospectus, as the Representative may
reasonably request from time to time in order to facilitate the disposition of
the Registrable Securities.
 
 
3

 
(d) Without limitation of any of the foregoing obligations of the Company, the
Company shall use commercially reasonable efforts to (i) register and qualify
the Registrable Securities covered by a registration statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Representative reasonably requests, (ii) prepare and file in those
jurisdictions, such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof during the Registration Period, (iii) cause
the Registrable Securities covered by any registration statement to be
registered with or approved by such other governmental agencies or authorities
as may be necessary to consummate the disposition of such Registrable Securities
and (iv) take such other actions as may be necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and take all other actions reasonably necessary or advisable to qualify
the Registrable Securities for sale in such jurisdictions; provided, however,
that the Company shall not be required in connection therewith or as a condition
thereto to (x) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(d), (y) subject itself
to general taxation in any such jurisdiction or (z) file a general consent to
service of process in any such jurisdiction. The Company shall promptly notify
the Representative of the receipt by the Company of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.
 
(e) As promptly as practicable after becoming aware of such event or facts, the
Company shall notify the Representative in writing of the happening of any event
or existence of such facts as a result of which the prospectus included in any
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and promptly prepare a supplement or
amendment to such registration statement to correct such untrue statement or
omission, and deliver a copy of such supplement or amendment to the
Representative (or such other number of copies as the Representative may
reasonably request). The Company shall also promptly notify the Representative
in writing (i) when a prospectus or any prospectus supplement or post-effective
amendment has been filed, and when a registration statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to the Representative by email or facsimile on
the same day of such effectiveness and by overnight mail), (ii) of any request
by the SEC for amendments or supplements to any registration statement or
related prospectus or related information, and (iii) of the Company’s reasonable
determination that a post-effective amendment to a registration statement would
be appropriate.
 
(f) The Company shall use commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of any
registration statement, or the suspension of the qualification of any
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Representative of the issuance of
such order and the resolution thereof or its receipt of actual notice of the
initiation or threat of any proceeding for such purpose.
 
(g) The Company shall cause all the Registrable Securities to be listed on each
securities exchange on which securities of the same class or series issued by
the Company are then listed. The Company shall pay all fees and expenses in
connection with satisfying such obligations.
 
 
4

 
(h) The Company shall cooperate with the Representative to facilitate the timely
preparation and delivery of certificates representing the Registrable Securities
to be offered pursuant to any registration statement and enable such
certificates to be in such denominations or amounts as the Representative may
reasonably request and registered in such names as the NextGen Sellers may
request, and upon sale, to not bear any restrictive legend.
 
(i) The Company shall at all times provide a transfer agent and registrar with
respect to the Registrable Securities.
 
(j) If reasonably requested by the Representative, the Company shall (i) as soon
as reasonably practicable, incorporate in a prospectus supplement or
post-effective amendment such information as the Representative believes should
be included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities; and
(ii) make all required filings of such prospectus supplement or post-effective
amendment as soon as practicable upon notification of the matters to be
incorporated in such prospectus supplement or post-effective amendment.
 
(k) Within one (1) Business Day after any registration statement which includes
the Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the
Representative) confirmation that such registration statement has been declared
effective by the SEC. Thereafter, if requested by the Representative at any
time, the Company shall require its counsel to deliver to the Representative a
written confirmation whether or not the effectiveness of such registration
statement has lapsed at any time for any reason (including, without limitation,
the issuance of a stop order) and whether or not the registration statement is
current and available to the Representative and each of the NextGen Sellers for
sale of all of the Registrable Securities.
 
(l) The Company shall take all other reasonable actions necessary to expedite
and facilitate disposition by each NextGen Seller of Registrable Securities
pursuant to any registration statement.
 
4.
OBLIGATIONS OF THE REPRESENTATIVE AND THE NEXTGEN SELLERS.
 
(a) The Company shall notify the Representative in writing of the information
the Company reasonably requires from each of the NextGen Sellers in connection
with any registration statement hereunder. The Representative shall furnish to
the Company such information regarding each NextGen Seller, the Registrable
Securities held by each NextGen Seller and the intended method of disposition of
the Registrable Securities held by each NextGen Seller as shall be reasonably
required to effect the registration of such Registrable Securities and each
NextGen Seller shall execute such documents in connection with such registration
as the Company may reasonably request.
 
 
5

 
(b) Each NextGen Seller agrees to cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of any
registration statement hereunder.
 
(c) Each NextGen Seller agrees that, upon receipt of any notice from the Company
of the happening of any event or existence of facts of the kind described in the
first sentence of Section 3(e), such NextGen Seller will immediately discontinue
disposition of Registrable Securities pursuant to any registration statement(s)
covering such Registrable Securities until such NextGen Seller’s receipt of the
copies of the supplemented or amended prospectus contemplated by the first
sentence of Section 3(e). Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to promptly deliver shares of common stock of the
Company in connection with any sale of Registrable Securities with respect to
which any NextGen Seller has entered into a contract for sale prior to the
NextGen Seller’s receipt of a notice from the Company of the happening of any
event of the kind described in the first sentence of Section 3(e) and for which
such NextGen Seller has not yet settled.
 
5.
EXPENSES OF REGISTRATION.
 
The Company shall pay and be responsible for any and all fees, costs,
disbursements and expenses incidental to the Company’s performance of or
compliance with the terms of this Agreement, including, without limitation, the
following: (i) all registration and filing fees, and any other fees and expenses
associated with filings required to be made with the SEC or FINRA, (ii) all fees
and expenses relating to compliance with state securities or “blue sky” laws,
(iii) all printing, duplicating, word processing, messenger, telephone,
facsimile and delivery expenses, (iv) all fees and disbursements of the
Company’s counsel and accountants, and (v) all fees and expenses incurred in
connection with the listing of the Registrable Securities on any securities
exchange; provided, however, that all underwriting discounts, selling
commissions, selling or placement agent or broker fees and commissions, and
transfer taxes, if any, applicable to the Registrable Securities shall be borne
by the NextGen Sellers, in proportion to the number of Registrable Securities
sold by each such NextGen Seller.
6.
INDEMNIFICATION.
 
(a) To the fullest extent permitted by law, the Company will indemnify, hold
harmless and defend each NextGen Seller, the members, directors, officers,
partners, employees, agents, representatives of each NextGen Seller and each
Person, if any, who controls any NextGen Seller within the meaning of the
Securities Act or the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (each, an “Indemnified Person”), against any losses, claims, damages,
liabilities, judgments, fines, penalties, charges, costs, attorneys’ fees,
amounts paid in settlement or expenses, joint or several (collectively,
“Claims”), incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto (“Indemnified Damages”), to which any of them
may become subject insofar as such Claims arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact in any
registration statement, prospectus, or any amendment or supplement thereto or
the omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading. The Company
shall reimburse each Indemnified Person promptly as such expenses are incurred
and are due and payable, for any reasonable legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a) shall not apply to a
Claim by an Indemnified Person to the extent such Claim is based on an untrue
statement, alleged untrue statement, omission or alleged omission that is
contained in any information furnished in writing to the Company by any NextGen
Seller expressly for use in connection with the preparation of the applicable
registration statement, prospectus or any amendments or supplements thereto.
 
 
6

 
(b) To the fullest extent permitted by law, each NextGen Seller agrees to
severally indemnify, hold harmless and defend, in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs a registration statement covering Registrable Securities, each
underwriter, broker or other Person acting on behalf of the holders of
Registrable Securities and each Person, if any, who controls any of the
foregoing Persons within the meaning of the Securities Act or the Exchange Act
(collectively and together with an Indemnified Person, an “Indemnified Party”),
against any Claim or Indemnified Damages to which any of them may become
subject, under the Securities Act, the Exchange Act or otherwise, insofar as
such Claim or Indemnified Damages arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact in any registration
statement, prospectus, or any amendment or supplement thereto or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, occurring based on written information furnished to the Company by such
NextGen Seller or the Representative expressly for use in connection therewith;
provided, however, that no NextGen Seller shall be liable under this Section
6(b) for the amount of any Claim or Indemnified Damages that exceeds the net
proceeds to such NextGen Seller as a result of the sale of Registrable
Securities pursuant to such registration statement.
 
(c) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that if any
Indemnified Party shall have reasonably concluded that there may be one or more
legal or equitable defenses available to such Indemnified Party which are
additional to or conflict with those available to the indemnifying party, or
that such claim or litigation involves or could have an effect upon matters
beyond the scope of the indemnity agreement provided hereunder, the indemnifying
party shall not have the right to assume the defense of such action on behalf of
such Indemnified Party (but shall have the right to participate therein with
counsel of its choice) and such indemnifying party shall reimburse such
Indemnified Party for that portion of the fees and expenses of any counsel
retained by the Indemnified Party which is reasonably related to the matters
covered by the indemnity agreement provided hereunder. The Indemnified Party or
the Indemnified Person, as the case may be, shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the Indemnifying Party or Indemnified Person, as the case may
be, and shall furnish to the indemnifying party all information reasonably
available to the Indemnified Party or Indemnified Person which relates to such
action or claim. The indemnifying party shall keep the Indemnified Party or
Indemnified Person, as applicable, fully apprised at all times as to the status
of the defense or any settlement negotiations with respect thereto. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the consent of the Indemnified
Party or Indemnified Person, as applicable, consent to entry of any judgment or
enter into any settlement or other compromise which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party or Indemnified Person, as applicable, of a release from all
liability in respect to such claim or litigation. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall not relieve such indemnifying party of any liability to
the Indemnified Party or Indemnified Person, as applicable, under this Section
6, except to the extent that the indemnifying party is prejudiced in its ability
to defend such action.
 
 
7

 
(d) The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or Indemnified Damages are incurred.
 
(e) The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar right of the Indemnified Party or Indemnified Person
against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.
 
7. CONTRIBUTION.
 
If the indemnification provided for hereunder is held by a court of competent
jurisdiction to be unavailable to an Indemnified Party with respect to any Claim
or Indemnified Damages, then the indemnifying party, in lieu of indemnifying
such Indemnified Party hereunder, shall contribute to the amounts paid or
payable by such Indemnified Party as a result of such Claim or Indemnified
Damages in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the Indemnified Party on the other
in connection with the statements or omissions which resulted in such Claim or
Indemnified Damages, as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and of the Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties agree that it would not be just and equitable if contribution
pursuant hereto were determined by pro rata allocation or by any other method or
allocation which does not take account of the equitable considerations referred
to herein. No Person guilty or liable of fraudulent misrepresentation shall be
entitled to contribution from any Person.
 
 
8

 
8.
ASSIGNMENT OF REGISTRATION RIGHTS.
 
The Company shall not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Representative, except as
permitted by the terms of the Purchaser Shareholders Agreement and the Purchase
Agreement. Each NextGen Seller may assign its rights hereunder to any purchaser
or transferee of Registrable Securities, subject to the terms of the Purchaser
Stockholders Agreement and the Purchase Agreement; provided, however, no NextGen
Seller shall assign any of its rights hereunder to a Person not already a party
to this Agreement as a NextGen Seller unless and until such Person executes and
delivers to the Company a joinder to this Agreement, pursuant to which such
Person will thereupon become a party to, and be bound by and obligated to comply
with the terms and provisions of this Agreement as a NextGen Seller hereunder.
 
9.
MISCELLANEOUS.
 
(a) A Person is deemed to be a holder of Registrable Securities whenever such
Person owns or is deemed to own of record such Registrable Securities. If the
Company receives conflicting instructions, notices or elections from two or more
Persons with respect to the same Registrable Securities, the Company shall act
upon the basis of instructions, notice or election received from the registered
owner of such Registrable Securities.
 
(b) All notices and other communications under this Agreement shall be in
writing and shall be given by personal delivery, nationally recognized overnight
courier or certified mail at the following addresses (or to such other address
as a Party may have specified by notice given to the other Party pursuant to
this provision):
 
 
If to the Company:
 
 
 
 
 
Smart Server, Inc.
4521 Sharon Road, Suite 370
Charlotte, NC 28211
Attn: Steven Berrard
 
 
 
 
 
With a copy to (which shall not constitute notice or service of process):
 
 
 
Akerman LLP
350 East Las Olas Blvd., Suite 1600
Fort Lauderdale, FL 33301
Attn: Michael Francis
 
 
 

 
9

 
 
 
If to the Representative or any NextGen Seller:
 
 
 
 
 
NextGen Dealer Solutions, LLC
300 E. John Carpenter Freeway, Suite 650Irving, TX 75062
Attn: Kartik Kakarala
 
 
 
With a copy to (which shall not constitute notice or service of process):
 
 
 
Offit Kurman, P.A.
8171 Maple Lawn Boulevard, Suite 200
Maple Lawn, MD 20759
Attn: Glenn D. Solomon, Esquire
 

Any such notice or communication shall be deemed to have been received (i) when
delivered, if personally delivered, (ii) on the next Business Day after
dispatch, if sent postage pre-paid by nationally recognized, overnight courier
guaranteeing next Business Day delivery, and (iii) on the 5th Business Day
following the date on which the piece of mail containing such communication is
posted, if sent by certified mail, postage prepaid, return receipt requested.
(c) If any provision of this Agreement is invalid, illegal or unenforceable, the
balance of this Agreement shall remain in effect. Upon such determination that
any term or other provision is invalid, illegal or unenforceable, the parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.
 
(d) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Agreement by facsimile, .pdf or other electronic means shall be effective
as delivery of a manually executed counterpart to the Agreement.
 
(e) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Nevada (without giving effect to any choice or
conflict of law provision or rule (whether of the State of Nevada or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Nevada). Each of the parties submits to the exclusive
jurisdiction of any state or federal court within [_______] County, Nevada in
any action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding shall be exclusively
heard and determined in any such court. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable Law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court. Each of the parties waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought. The court shall award to the
prevailing party in any dispute under this Agreement all of its costs and
expenses, including reasonable attorneys' fees, incurred in connection with the
proceeding. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
 
10

 
This Agreement and the Purchase Agreement represent the entire understanding and
agreement among the parties with respect to the subject matter hereof and can
only be amended, supplemented or changed by written instrument making specific
reference to this Agreement signed by the Company or the Representative on
behalf of the NextGen Sellers. Any provision hereof can be waived by written
instrument signed by the Company, in the case of an amendment, supplement,
modification or waiver sought to be enforced against the Company, or by written
instrument signed by the applicable NextGen Seller or the Representative on
behalf of such NextGen Sellers, in the case of an amendment, supplement,
modification or waiver sought to be enforced against any NextGen Seller. The
waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law.
* * * * *
 
 
 
 
 
 


11

 
IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be duly executed as of day and year first above written.
 
 
 
THE COMPANY:          

 
 
 
 
SMART SERVER, INC.
 
 /s/ Marshall Chesrown                 
Name: Marshall Chesrown
Title: Chief Executive Officer
 

 
 
REPRESENTATIVE:
 

/s/ Kartik Kakarala                        

Kartik Kakarala
 
 
STOCKHOLDER:
 
 
NEXTGEN DEALER SOLUTIONS, LLC
 
 
By:/s/ Kartik Kakarala                  
Name: Kartik Kakarala
Title: Manager

 
 
 
 

 
 
 
[Signature Page to Registration Rights Agreement]
 
